[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             JUNE 30, 2005
                              No. 03-15448
                                                           THOMAS K. KAHN
                          Non-Argument Calendar
                                                               CLERK
                        ________________________

                     D.C. Docket No. 02-10037-CR-JLK

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,
     versus

ABED ELHAKIM HIGASSI,
a.k.a. Samuel Moshe Agassi,
Abdel Hakim Heggassi,

                                                 Defendant-Appellant.
                       __________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________
                               (June 30, 2005)

                    ON REMAND FROM THE
              SUPREME COURT OF THE UNITED STATES


Before ANDERSON, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:
      Appellant Abed Elhakim Higassi appeals his conviction and sentence for

illegal re-entry into the United States, in violation of 8 U.S.C. § 1326(a) and

(b)(2). We previously affirmed Appellant’s conviction and sentence. See United

States v. Higassi, 126 Fed. Appx. 462 (11th Cir. 2004). The Supreme Court

vacated our prior decision and remanded the case to us for further consideration in

light of United States v. Booker, 125 S. Ct. 738 (2005). However, Appellant did

not raise any Apprendi/Blakely/Booker issue to this court in his initial brief. He

did attempt to raise such an issue in a supplemental brief, but we denied him

permission to do so. Appellant’s failure to raise the issue in his initial brief bars

him from doing so now, and the instructions in the Supreme Court’s remand order

do not compel a different conclusion. See United States v. Sears, __F.3d__, No.

03-16550, 2005 WL 1334892, at *1 (11th Cir. June 8, 2005); accord United States

v. Dockery, 401 F.3d 1261, 1262-63 (11th Cir. 2005) .

      Accordingly, we reinstate our previous opinion in this case and affirm, once

again, Appellant’s conviction and sentence after our consideration in light of

Booker, pursuant to the Supreme Court’s mandate.

      AFFIRMED.




                                           2